     Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 1 of 16 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

--------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(a) AND 20(a) OF THE
EQM MIDSTREAM PARTNERS, LP,                                :   SECURITIES EXCHANGE ACT OF
THOMAS F. KARAM, MICHAEL A.                                :   1934
BRYSON, KENNETH M. BURKE, DIANA                            :
M. CHARLETTA, ROBERT J. COOPER,                            :   JURY TRIAL DEMANDED
KIRK R. OLIVER, AND LARA E.                                :
WASHINGTON,                                                :
                                                           :
                  Defendants.                              :
--------------------------------------------------------

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against EQM Midstream Partners, LP,

(“EQM or the “Company”) and the members EQM’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between EQM and Equitrans Midstream

Corporation and its affiliates (“Equitrans”).

         2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the
  Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 2 of 16 PageID #: 2



“Registration Statement”) to be filed on March 30, 2020 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company unitholders. The Registration

Statement recommends that the Company’s unitholders vote in favor of a proposed transaction

whereby Equitrans will acquire all of the outstanding common units representing limited partner

interests in EQM that Equitrans and its subsidiaries do not already own, and whereby LS Merger

Sub, LLC, a Delaware limited liability company and a wholly-owned subsidiary of EQM LP

Corporation, will be merged with and into EQM, with EQM surviving as a wholly-owned

subsidiary of Equitrans (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each EQM

unitholder will receive 2.44 shares of Equitrans (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked EQM’s unitholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s Conflicts

Committee’s financial advisor, Evercore Partners L.L.P. (“Evercore”), in support of its fairness

opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s unitholders prior to the forthcoming

unitholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to EQM’s unitholders or, in the event the




                                                 2
  Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 3 of 16 PageID #: 3



Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because EQM is formed in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of EQM units and has

held such units since prior to the wrongs complained of herein.

        10.     Individual Defendant Thomas F. Karam (“Karam”) has served as a member of the

Board since October 2018 and is the Chairman of the Board. Karam is also the President and

Chief Executive Officer of Equitrans.

        11.     Individual Defendant Michael A. Bryson has served as a member of the Board

since May 2012.

        12.     Individual Defendant Kenneth M. Burke has served as a member of the Board

since September 2018.




                                                   3
     Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 4 of 16 PageID #: 4



        13.     Individual Defendant Diana M. Charletta has served as a member of the Board

since October 2018.

        14.     Individual Defendant Robert J. Cooper has served as a member of the Board since

January 2019.

        15.     Individual Defendant Kirk R. Oliver has served as a member of the Board since

October 2018.

        16.     Individual Defendant Lara E. Washington has served as a member of the Board

since February 2013.

        17.     Defendant EQM is a Delaware limited partnership and maintains its principal

offices at 2200 Energy Drive, Canonsburg, Pennsylvania 15317. The Company’s stock trades on

the New York Stock Exchange under the symbol “EQM.”

        18.     The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        20.     EQM owns, operates, acquires, and develops midstream assets in the Appalachian

Basin. It operates through three segments: Gathering, Transmission, and Water. As of December

31, 2018, the Company owned approximately 700 miles of high-pressure gathering lines and

1,500 miles of Federal Energy Regulatory Commission (FERC) regulated low-pressure gathering

lines; approximately 950 miles of FERC regulated interstate pipelines; and approximately 160

miles of pipelines. It serves local distribution companies, marketers, producers, utilities, and

other customers primarily in Pennsylvania, West Virginia, and Ohio. The Company was


                                                4
  Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 5 of 16 PageID #: 5



formerly known as EQT Midstream Partners, LP and changed its name to EQM Midstream

Partners, LP in October 2018. EQM is based in Canonsburg, Pennsylvania. EQM operates as a

subsidiary of Equitrans.

       21.       On February 27, 2020, the Company and Equitrans jointly announced the

Proposed Transaction:

                 CANONSBURG, Pa.--(BUSINESS WIRE)--Equitrans Midstream
                 Corporation (NYSE: ETRN) and EQM Midstream Partners, LP
                 (NYSE: EQM), today, announced the following actions and
                 information, along with ETRN’s pro forma financial and capital
                 expenditure forecast:

             •   EQM and EQT Corporation (EQT) executed a 15-year gas
                 gathering agreement covering Pennsylvania and West Virginia
             •   Minimum Volume Commitment (MVC) steps-up to 3.0 Bcf per
                 day and incremental MVC increases begin with Mountain Valley
                 Pipeline’s (MVP) in-service
             •   Present value, using 10% discount rate (PV10), of MVC revenue is
                 approximately $2.1 billion higher under new 15-year gathering
                 agreement than under prior MVCs with EQT
             •   ETRN forecasts greater than 70% of total revenue from firm
                 reservation fees and MVCs beginning in 2021
             •   EQT benefits include the ability to optimize combo development,
                 lower per unit costs over time, and easing of approximately $250
                 million of letter-of-credit posting requirements
             •   ETRN will purchase and retire 25.3 million shares of ETRN
                 common stock from EQT for $52 million of upfront cash, with the
                 remaining consideration, which represents $196 million PV10, to
                 be paid through reduced gathering fees in the two years following
                 MVP’s in-service
             •   ETRN to acquire all outstanding public EQM common units in a
                 100% share-for-unit transaction, approved by the EQM Conflicts
                 Committee, in which each outstanding public common unit of
                 EQM would be exchanged for 2.44 shares of ETRN common stock
             •   ETRN intends to pay a $0.60 per share annual dividend, which
                 allows the company to quickly de-lever and provides significant
                 forecasted cash flow after total capital expenditures and dividends
             •   ETRN forecasts $1.8 billion of cumulative free cash flow and $1.0
                 billion of cumulative retained free cash flow, each a non-GAAP
                 supplemental financial measure, over 2021-2023




                                                 5
Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 6 of 16 PageID #: 6



         “Today is a transformational day for E-Train. We are taking
         actions designed to rapidly and materially strengthen our balance
         sheet,” said Thomas F. Karam, ETRN chairman and chief
         executive officer. “We have executed a ‘blend, broaden, and
         extend’ contract with EQT, which will strengthen our partnership
         and position both companies for success over the long-term.

         “In addition, we are simplifying our structure to a single C-Corp,
         as well as acquiring 25.3 million shares of ETRN from EQT. As a
         single C-Corp entity, E-Train will have transparent corporate
         governance, a larger investor base, and will strive to be among the
         leading ESG companies in the midstream sector,” Karam
         continued.

         Diana Charletta, ETRN president and chief operating officer,
         added “The new gathering agreement with EQT replaces over a
         dozen separate gathering agreements and serves to strengthen our
         ongoing partnership, a scenario that will be beneficial for both
         companies now and in the future. By simplifying our relationship,
         EQT can effectively execute their combo-development strategy,
         which in turn will lead to improved ETRN capital efficiency
         through better planning and optimized system designs. Equitrans’
         world-class operations, coupled with our remarkably stable cash
         flows, simple structure, and transparent path forward supports our
         ongoing commitment to deliver shareholder value.”

         See the Non-GAAP Disclosures section of this news release for
         important disclosures regarding the non-GAAP supplemental
         financial measures included in this news release, including
         information regarding their most comparable GAAP financial
         measures.

                                        ***

         ETRN Proposed Acquisition of EQM

         ETRN and EQM have agreed to a share-for-unit exchange via
         merger (Merger) in which each outstanding public common unit of
         EQM would be exchanged for 2.44 shares of ETRN common
         stock. The exchange ratio represents a 3% premium based on the
         volume weighted average price for EQM and ETRN over the 20
         days ending February 26, 2020. The Merger is expected to close
         mid-year 2020, subject to customary closing conditions and the
         approval of ETRN shareholders and EQM unitholders.




                                         6
  Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 7 of 16 PageID #: 7



                 After giving effect to the Merger and the purchase of 25.3 million
                 ETRN common shares from EQT, there will be approximately 430
                 million ETRN common shares outstanding. Pro forma for the
                 transactions, the remaining 25.3 million ETRN common shares
                 owned by EQT will represent approximately 6% of total ETRN
                 common shares outstanding.

                 Other highlights of the Merger include:

             •   EQM will become a wholly owned subsidiary of ETRN upon the
                 closing of the Merger
             •   ETRN projects near zero cash taxes through at least 2023 and
                 minimal cash taxes through at least 2026
             •   The simplified C-Corp structure is expected to generate a broader
                 investor base and the increased float is expected to improve trading
                 liquidity
             •   Single C-Corp public security provides enhanced corporate
                 governance
             •   Increased opportunity for additional index inclusions

                 The terms of the Merger were negotiated, reviewed, and approved
                 by the Conflicts Committee of the Board of Directors of the
                 general partner of EQM and approved by the Board of Directors of
                 the general partner of EQM and the Board of Directors of ETRN.
                 The EQM Conflicts Committee is composed of independent
                 members of the Board of Directors of EQM’s general partner. The
                 Merger is subject to approval by ETRN shareholders and EQM
                 unitholders.

                 Citi and Guggenheim Securities, LLC acted as financial advisors
                 and Latham & Watkins LLP acted as legal advisor to ETRN.
                 Evercore acted as financial advisor and Richards, Layton & Finger,
                 P.A. acted as legal advisor to the Conflicts Committee of EQM.

                                                ***

       22.       The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that EQM’s unitholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming unitholder vote.




                                                  7
     Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 8 of 16 PageID #: 8



B.      The Materially Incomplete and Misleading Registration Statement

        23.     On March 30, 2020, EQM and Equitrans jointly filed the Registration Statement

with the SEC in connection with the Proposed Transaction. The Registration Statement was

furnished to the Company’s unitholders and solicits the unitholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

unitholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s unitholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the

Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

        24.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by Evercore in its analyses. The

Registration Statement discloses management-prepared financial projections for the Company,

Equitrans, and the Pro Forma Combined Company, which are materially misleading. The

Registration Statement indicates that in connection with the rendering of its fairness opinion, that

the management prepared certain non-public financial forecasts (the “Projections”) and provided

them to the Board and the financial advisors with forming a view about the stand-alone valuation

and pro forma valuation of the Company. Accordingly, the Registration Statement should have,

but fails to provide, certain information in the projections that management provided to the

Board and their financial advisors. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with

their own estimates of discount rates or [] market multiples. What they cannot hope to do is


                                                 8
  Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 9 of 16 PageID #: 9



replicate management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc.

S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       25.     For the Projections, the Registration Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics for fiscal years 2020 through

2023: Adjusted EBITDA, Distributable Cash Flow, Distributable Cash Flow Per Share, and

Distributable Cash Flow Per Unit, but fails to provide line items used to calculate these metrics

or a reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in

direct violation of Regulation G and consequently Section 14(a).

       26.     When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that unitholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       27.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is
               calculated. Accordingly, a clear description of how this measure is
               calculated, as well as the necessary reconciliation, should
               accompany the measure where it is used. Companies should also
               avoid inappropriate or potentially misleading inferences about its
               usefulness. For example, “free cash flow” should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or
               other non-discretionary expenditures that are not deducted from the
               measure.



                                                9
 Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 10 of 16 PageID #: 10



       28.     Thus, to cure the Registration Statement and the materially misleading nature of

the forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration

Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       29.     With respect to the Evercore’s Peer Group Trading Analysis for EQM, the

Registration Statement fails to disclose the individual multiples Evercore utilized for each of the

companies included in the analysis. See Registration Statement at 77-78. In addition, the

Registration Statement fails to disclose adjustments made to Evercore’s Peer Group Trading

Analysis, specifically: (i) net debt; (ii) preferred equity and minority interest as of April 1, 2020;

and (iii) projected EQM common units outstanding.

       30.     With respect to the Evercore’s Discounted Distribution Analysis for EQM, the

Registration Statement fails to disclose: (i) the terminal values of EQM; (ii) the inputs and

assumptions underlying the use of the range of terminal yields from 9.0% to 12.0%; and (iii) the

inputs and assumptions underlying the use of the cost of equity discount rates for EQM of 8.75%

to 9.75% and 10.0% to 15.0%.

       31.     With respect to Evercore’s Precedent Merger and Acquisition Transactions

Analysis for EQM, the Registration Statement fails to disclose the individual multiples Evercore

utilized for each of the transactions included in the analysis. See Registration Statement 79-81. In

addition, the Registration Statement fails to disclose adjustments made to the analysis,

specifically: (i) net debt; (ii) preferred equity and minority interest as of April 1, 2020; and (iii)

projected EQM common units outstanding.




                                                 10
 Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 11 of 16 PageID #: 11



       32.     With respect to the Evercore’s Peer Group Trading Analysis for Equitrans, the

Registration Statement fails to disclose the individual multiples Evercore utilized for each of the

companies included in the analysis. See Registration Statement at 81-82. In addition, the

Registration Statement fails to disclose adjustments made to the analysis, specifically: (i) net

debt; (ii) preferred equity and minority interest as of April 1, 2020; and (iii) projected Equitrans

common stock outstanding.

       33.     With respect to the Evercore’s Discounted Dividend Analysis for Equitrans, the

Registration Statement fails to disclose: (i) the terminal values of Equitrans; (ii) the inputs and

assumptions underlying the use of the range of terminal yields from 7.5% to 10.5%; and (iii) the

inputs and assumptions underlying the use of the cost of equity discount rates for Equitrans of

8.0% to 9.0% and 10.0% to 15.0%.

       34.     With respect to Evercore’s Precedent Merger and Acquisition Transaction

Analysis for Equitrans, the Registration Statement fails to disclose the individual multiples

Evercore utilized for each of the transactions included in the analysis. In addition, the

Registration Statement fails to disclose adjustments made to the analysis, specifically: (i) net

debt; (ii) preferred equity and minority interest as of April 1, 2020; and (iii) projected Equitrans

common stock outstanding.

       35.     In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the special

unitholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-

informed decision regarding whether to vote in favor of the Proposed Transaction, and she is

thus threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                11
 Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 12 of 16 PageID #: 12



                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with unitholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          38.   Defendants have issued the Registration Statement with the intention of soliciting

unitholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s unitholders vote in favor of the Proposed Transaction.

          39.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and




                                                 12
 Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 13 of 16 PageID #: 13



disclose such information to unitholders although they could have done so without extraordinary

effort.

           40.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.      The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.      Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives.

           41.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           43.   The Individual Defendants acted as controlling persons of EQM within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of EQM, and participation in and/or awareness of the Company’s operations and/or



                                                  13
 Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 14 of 16 PageID #: 14



intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of EQM, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       44.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       45.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of EQM, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       46.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.




                                                 14
 Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 15 of 16 PageID #: 15



       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       48.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and




                                                15
 Case 1:20-cv-00457-RGA Document 1 Filed 03/31/20 Page 16 of 16 PageID #: 16



          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: March 31, 2020                               RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
OF COUNSEL:                                        Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER                             300 Delaware Avenue, Suite 1220
FREEMAN & HERZ LLP                                 Wilmington, DE 19801
Gloria Kui Melwani                                 Telephone: (302) 295-5310
270 Madison Avenue                                 Facsimile: (302) 654-7530
New York, NY 10016                                 Email: bdl@rl-legal.com
Telephone: (212) 545-4600                          Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com                            Attorneys for Plaintiff




                                                   16
